Title: To James Madison from George M. Troup, 4 March 1809
From: Troup, George M.
To: Madison, James


Washington 4t March 1808 [1809]
Mr Troups complts to Mr Madison—incloses a paper to which the names of several respectable gentlemen are subscribed—Mr T feels himself obliged to state to Mr M that he has taken this liberty with Dr Kirkpatrick without his knowledge & without the knowledge of any other with one exception than those whose signatures appear on it.
  
[Enclosure]
Sir
Washington 7th Febry 1809
Our friend Doctor Kirkpatrick retires from Congress under circumstances which cannot fail to excite an earnest solicitude for his welfare. Past events which test the merit & ability of this gentleman & which qualify him for office of high trust & responsibility, justify the anxiety we feel, to continue his usefulness to the Public—his delicacy which refuses its assent to any mode of application not independent of him constrains us to adopt a course which leaves to yourself sir the time occasion & office. Very respectfully yr obt Servts



Richd Cutts
Wll B. Giles


Wm: H: Crawford
Tho Newton


Jno. Milledge
S. R. Bradley


Wm W Bibb
David Holmes


Jno. W. Eppes
Geo M Troup


W A Burwell



John Taylor




